Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/03/2022 was entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 17, 18, 31, 65, 74 - 76, 85 and 86 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 8, 10, 15, 17, 18, 87 - 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pub No. 2011/0138616 A1) in view of Savareigo (US Pub. No. 2003/0025907 A1), Adler (US Pub. No. 2014/0064445 A1) and Hubertus (US Pub. No. 2007/0194254 A1).
With regards to claims 1, Cho discloses a method of manufacturing printed circuit boards 500 (Figures 1 – 6) comprising accruing an image of a substrate 500 using x-rays [0047] and acquiring location specific data points of a pad 502 by analyzing the image of the substrate 500 [0039] [0040] [0045] – [0055]. 
Cho fails to expressly disclose using an automated high-speed x-ray inspection system wherein said substrate is a PCD with a size up to 36 inches by 48 inches, an x-ray source, in less than about ten seconds, calculating drilling values based on the data points, providing drilling machine instructions for drilling plated through vias and in real-time. 
Savareigo discloses an automated optical inspection system including a source of electromagnetic radiation for delivering a radiation beam on an article to be inspected (Absract) (Figure 13). A processor compares a composite image to predetermined defect parameters, and produces a defect report based on the comparison [0056]. 
The system further includes a drilling laser operative to drill a hole or via in a PCB; automated optical inspection system and the drilling laser are in electrical communication with a controller, and a position of the hole or via is fed from said automated optical inspection system to the controller, which instructs said drilling laser to drill the hole or via [0057]. 
The position of the hole or via is fed from said automated optical inspection device if said hole or via is analyzed by a controller to be defective and repairable [0058]. The controller in communication with the automated optical inspection system and with a laser drill, wherein the controller is operative to instruct the laser drill to automatically redrill at least some holes on the PCB indicated as being defective [0065]. The performance of system 10 can be adjusted and optimized as required [0100] – [0107] [0142] – [0148].
Adler discloses a non-destructive real-time high-speed examination and inspection of objects using x-rays that have structures of interest on the micrometer to nanometer scale. Such objects including integrated circuits (ICs), integrated circuit packaging, printed circuit boards (PCBs), including multi-chip packages (MCPs) with silicon interposers and through-silicon vias (TSVs) [0003] [0054] (Abstract).  
In particular, this high-speed examination and inspection is accomplished by illuminating an object with x-rays using an x-ray source while using a scintillator to convert a transmitted high-resolution x-ray pattern into a high-resolution visible light image. The high-resolution visible light images are then relayed onto a sensor, such as a charge-coupled device (CCD) camera, where they are converted into electronic signals [0035] (Abstract).
Adler teaches that the camera with a CCD image sensor is the Prosilica GT 2750 6 Megapixel CCD camera for extreme environments, manufactured by Allied Vision Technologies. The camera uses an ICX694 EXview HAD CCD sensor with 6.09 megapixels, capable of generating 25 frames/second, manufactured by Sony Corporation [0140]. The frame rate from this camera can be 1/25 of a second, the low light intensity emitted by the scintillator may lead to using a longer integration time in the CCD sensor and electronics. Typical single pixel integration is 8 seconds [0141] [0142]. Typical silicon wafers used in manufacturing have diameters of 6 inches, 8 inches (200 mm), 12 inches (300 mm), and 450 mm [0184]. 
Hubertus discloses an x-ray device for inspecting substrates within the claimed sizes [0031] (Absract). FIG. 6 shows the result with use of X-ray radiation.
In view of the utility, to automate and combine inspecting and providing adjustments to printed circuit board inspection systems as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cho to include the teachings such as that taught by Savareigo, Adler and Hubertus.
With regards to claim 2, Cho discloses the one or more drilling values are customized based on one or more localized parameters of the printed circuit board at respective drilling locations [0040].  
With regards to claim 3, Cho discloses the one or more drilling values comprise one or more of: a drilling depth, a drilling position, a drilling angle, a drilling speed, a drill head length, a drill head diameter, or a drill head type [0048] – [0053].  
With regards to claims 4 and 15, Savareigo discloses automatically analyzing one or more X-ray images to inspect the plurality of plated-through vias of the printed circuit board; and automatically identifying one or more defects associated with one or more plated-through vias of the plurality of plated-through vias based on the analysis on the one or more X-ray images [0100] – [0107] [0142] – [0148].
With regards to claims 5 and 8, Savareigo discloses the one or more defects comprise one or more of: an under-drilled stub, an over-drilled plated-through via, a misaligned drilling position, a drilling error, a stub sleeve, a broken drill, a layer delamination, a warpage, a layer misalignment, or a sintering defect [0008] [0012] [0107].  
With regards to claims 7, Savareigo discloses determining one or more dimensions associated with the one or more plated-through vias that are associated with the one or more defects; calculating one or more new drilling values for the one or more plated-through vias based on the determined one or more dimensions; providing, to the drilling machine, new instructions for re-drilling the one or more plated- through vias that are associated with the one or more defects based on the new drilling values [0008] [0012] [0100] - [0107].  
With regards to claim 10, Cho modified discloses the claimed limitations according to claim 1 but fails to expressly disclose wherein the printed circuit board has a defect rate of less than or equal to 1 part per thousand.  Notice that it is well known that acceptable manufacturing defect rates can be determined during the design phase and may be variable based on the component.  Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cho to include the claimed defeat rates, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to require significant design efforts to lay out circuit manufacturing as needed for the purpose of creating improved mass production PCB’s.
With regards to claim 13, Cho discloses a method of manufacturing printed circuit boards 500 (Figures 1 – 6) comprising accruing an image of a substrate 500 using x-rays [0047] and acquiring location specific data points of a pad 502 by analyzing the image of the substrate 500 [0039] [0040] [0045] – [0055]. 
Cho fails to expressly disclose using an automated high-speed x-ray inspection system wherein said substrate is a PCD with a size up to 36 inches by 48 inches, an x-ray source, in less than about ten seconds and identifying drilling values based on the data points, providing drilling machine instructions for drilling plated through vias.
Savareigo discloses an automated optical inspection system including a source of electromagnetic radiation for delivering a radiation beam on an article to be inspected (Absract) (Figure 13). A processor compares a composite image to predetermined defect parameters, and produces a defect report based on the comparison [0056]. 
The system further includes a drilling laser operative to drill a hole or via in a PCB; automated optical inspection system and the drilling laser are in electrical communication with a controller, and a position of the hole or via is fed from said automated optical inspection system to the controller, which instructs said drilling laser to drill the hole or via [0057]. 
The position of the hole or via is fed from said automated optical inspection device if said hole or via is analyzed by a controller to be defective and repairable [0058]. The controller in communication with the automated optical inspection system and with a laser drill, wherein the controller is operative to instruct the laser drill to automatically redrill at least some holes on the PCB indicated as being defective [0065]. The performance of system 10 can be adjusted and optimized as required [0100] – [0107] [0142] – [0148].
Adler discloses a non-destructive real-time high-speed examination and inspection of objects using x-rays that have structures of interest on the micrometer to nanometer scale. Such objects including integrated circuits (ICs), integrated circuit packaging, printed circuit boards (PCBs), including multi-chip packages (MCPs) with silicon interposers and through-silicon vias (TSVs) [0003] [0054] (Abstract).  
In particular, this high-speed examination and inspection is accomplished by illuminating an object with x-rays using an x-ray source while using a scintillator to convert a transmitted high-resolution x-ray pattern into a high-resolution visible light image. The high-resolution visible light images are then relayed onto a sensor, such as a charge-coupled device (CCD) camera, where they are converted into electronic signals [0035] (Abstract).
Adler teaches that the camera with a CCD image sensor is the Prosilica GT 2750 6 Megapixel CCD camera for extreme environments, manufactured by Allied Vision Technologies. The camera uses an ICX694 EXview HAD CCD sensor with 6.09 megapixels, capable of generating 25 frames/second, manufactured by Sony Corporation [0140]. The frame rate from this camera can be 1/25 of a second, the low light intensity emitted by the scintillator may lead to using a longer integration time in the CCD sensor and electronics. Typical single pixel integration is 8 seconds [0141] [0142]. Typical silicon wafers used in manufacturing have diameters of 6 inches, 8 inches (200 mm), 12 inches (300 mm), and 450 mm [0184]. 
Hubertus discloses an x-ray device for inspecting substrates within the claimed sizes [0031] (Abstract). FIG. 6 shows the result with use of X-ray radiation.
In view of the utility, to automate and combine inspecting and providing adjustments to printed circuit board inspection systems as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cho to include the teachings such as that taught by Savareigo, Adler and Hubertus.
With regards to claim 17, Cho modified discloses the claimed invention according to claim 1 (see the rejection of claim 1) and further an automated high-speed X-ray inspection system comprising one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors [0045] (Figure 5).
With regards to claim 18, Cho modified discloses the claimed invention according to claim 13 (see the rejection of claim 13) and further an automated high-speed X-ray inspection system comprising one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors [0045] (Figure 5).
With regards to claims 87 and 89, Adler discloses the inspecting geometry as claimed (See figure 5).
With regards to claims 88 and 90, Cho modified discloses the claimed invention according to the claimed rejections above but fails to expressly disclose the speed, dimensions, stub length, data rate, precision and dynamic range as claimed. Notice the claimed inspection system customizing processes are well known in the art and where the general conditions of a claim are disclosed in the prior art (see the rejections above), it is not inventive to discover the optimum or workable ranges by routine experimentation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the claimed speed, dimensions, stub length, data rate and precision, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include the claimed limitations for the purpose of to automate and combine inspecting and providing adjustments to printed circuit board inspection systems as needed.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Savareigo, Adler and Hubertus in view of Ye et al. (US Patent 8,510,705 B2).
With regards to claim 6, Cho modified discloses the claimed invention according to claim 4, but fails to expressly disclose measuring a stub length of a plated-through via; and determining the stub length of the plated-through via being with a pre-determined range.  
Ye discloses a computer-based method and a computing device for checking stub lengths of via stubs of a printed circuit board (PCB) layout are provided. The computing device displays a check interface, selects signal transmission line from a currently run PCB layout through the check interface, receives a reference stub length input through the check interface, and determines the actual stub length of each via stub of each via each selected signal transmission line connected to. The computing device further determines that a design of one via stub satisfies the design standards, if the actual stub length of the one stub via is less than or equal to the reference length, and determines that a design of one via stub does not satisfy the design standards if the actual stub length of the one via stub is greater than the reference stub length (Abstract) (Col. 2, Line 18 – Col. 3, Line 29).
In view of the utility, to automate and combine inspecting and providing adjustments to printed circuit board inspection systems as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cho with Ye.
Claims 9, 11, 12, 31 – 33, 57, 60, 65, 74 – 76, 85 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Savareigo, Adler and Hubertus in view of Ao et al. (US Pub. No. 2015/0014144 A1).
With regards to claims 9, 11, 12, 31, 57, 60 and 65, Cho modified discloses the claimed invention according to claims 1 and 4, but fails to expressly disclose the maximum stub length, nominal values and precision as claimed. 
Ao discloses a method is used for designing a multilayered circuit substrate that generates a physical design layout. The physical design layout represents of at least one electrical circuit passing through a plurality of layers. Based on performance requirements of the electrical circuit, a maximum allowable stub length of a via in the electrical circuit is computed. The computer processor determines if a stub length of an existing via in the physical design layout of the electrical circuit is less than the maximum allowable stub length. If the computer determines that the stub length of the existing via is less than the maximum allowable stub length, the computer removes an external non-functional pad of the existing via from the physical design layout (Abstract) [0021]  - [0031] (Claim 6).
Notice that the Supreme Court also noted in KSR that an obviousness “analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. Additionally, the Federal Circuit has also held that teachings, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. See In re Kahn, 441 F.3d at 988. For instance, implicit motivation to combine has been found to exist when the improvements are technology-independent and the combination of references results in a product that is more desirable (e.g., “stronger , cheaper, cleaner, faster, lighter, smaller, more durable , or more efficient.”). Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).
 In view of the utility, to maximize integrity and performance, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cho with Ao.
With regards to claim 32, Cho modified discloses the plurality of dimensions comprise one or more of: a layer thickness of any layer of the printed circuit board; a first distance between any two layers of the plurality layers of the printed circuit board; a trace width, a trace thickness, or a trace length of any conductive trace of the plurality of conductive traces; a second distance between any two conductive traces of the plurality of conductive traces; a drilling position, a drilling depth, a drilling angle, a back-drilled stub length; or a thickness of a substrate [0026] - [0039], [0045] – [0062]. 
With regards to claim 33, Cho modified discloses the plurality of dimensions further comprise a third distance between any two features of a plurality of features, wherein the plurality of features comprise one or more of: a layer of the plurality of layers of the printed circuit board; a conductive trace of the plurality of conductive traces; a plated-through via of the plurality of plated-through vias; a back-drilled stub of a plurality of back-drilled stubs; a die of a plurality of dies; a component of a plurality of components; or an interconnect of a plurality of interconnects [0039] – [0062] (Figure 5).
With regards to claims 74 – 76, 85 and 86, Cho modified discloses the claimed invention according to the claims 65 and 66 but fails to expressly disclose the speed, dimensions, stub length, data rate, precision and dynamic range as claimed. Notice the claimed inspection system customizing processes are well known in the art and where the general conditions of a claim are disclosed in the prior art (see the rejections above), it is not inventive to discover the optimum or workable ranges by routine experimentation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the claimed speed, dimensions, stub length, data rate and precision, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include the claimed limitations for the purpose of to automate and combine inspecting and providing adjustments to printed circuit board inspection systems as needed.
Claims 14, 34 – 38, 40 – 56, 58, 59, 61 – 64, 66 , 68 – 73 and 77 – 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Savareigo, Adler and Hubertus in view of Green et al. (US Pub. No. 2019/0303522 A1).
With regards to claim 14, Cho modified discloses the claimed invention according to claim 13, but fails to expressly disclose classifying, using a classification algorithm, the one or more defects into respective defect categories.  
Green discloses provides a method, computer program product, and system of document implementation tool for PCB refinement. The system includes a current data object with at least a current PCB design, a printed circuit board (PCB) data store, where the plurality of data objects has known features, a feature identifier configured to identify one or more features in at least the current PCB design, a comparison engine, configured to compare features in the current PCB design and known features in the PCB data store that have been linked to one or more manufacturing defects, a classification engine configured to classify one or more feature between the current PCB design and the PCB data store, a determination engine configured to determine one or more changes in the current PCB design likely to decrease an occurrence of a manufacturing defect (Abstract) [0027] – [0030].
In view of the utility, to maximize integrity and performance, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cho with Green.
With regards to claims 34 – 37, Cho modified discloses the claimed invention according to claim 33, for example Cho teaches a system that includes an image sensor part acquiring an image of the substrate, a control part generating a control signal to form a via hole, and a laser applying part applying a laser, considering the control signal, to the part of the insulation layer that corresponds to the location information of the pad (Abstract). 
Further, Cho teaches acquiring location information of the pad may comprises extracting a center coordinate of area that corresponds to the pad in the image of the substrate [0016]. Forming a via hole comprises laser drilling process. Forming the via by laser drilling process may comprises generating a control signal for via hole forming based on the location information of the pad and applying laser to the part of the insulation layer that corresponds to the location information of the pad, considering the control signal [0017].
Savareigo teaches that most multi-layer printed circuit boards ("PCB"s) have vias, i.e., passageways from one layer to another, which generally are plated to provide electrical contact between the layers. Vias may be formed in many ways, for example by means of apertures in the required x-y positions in each layer, such that when the layers are joined together one on top of another and properly registered, the apertures define the via path [0002].
Savareigo further teaches an automated optical inspection (AOI) system which can accurately, repeatably and reliably detect and distinguish various different defects in laser-drilled vias, and which can automatically repair, for example by re-drilling, those defective vias which are repairable. Preferably, if non-repairable defects are detected then no vias, such as vias having repairable defects, are redrilled [0015]. 
The system includes a drilling laser unit operative to drill a hole or via in a PCB; the automated optical inspection system and said drilling laser are in electrical communication with a controller; and a position of the hole or via is fed from the automated optical inspection system to the controller, and the controller instructs the drilling laser to drill the hole or via [0033] [0057] [0102] [107] [0143] [0146].
Cho modified fails to expressly disclose the plurality of distances in the automation are one of a vertical distance, a lateral distance, or a three-dimensional distance, a calculated three-dimensional model corresponding to locations beyond predetermined locations and to the measured dimensions. 
Green disclose a document implementation tool for PCB with determination means using statistical analysis for example can be completed at steps 220, 240, and/or 250 (e.g., using kMeans or other centroid-based clustering, connectivity-based clustering, distribution-based clustering, density-based clustering, etc.) to determine features or characteristics of the sensor data. The appearance of missing or defect  features in PCB, PCB components that do not conform to design rules, and the like can be frequently associated with PCB errors and can useful in identifying underlying problems with PCB design. Once identified and characterized, these features can be used to build models to identify future instances of design issues. The models may be implemented by using recursive neural networks, finite state machines, rules based on probabilistic approaches, deep learning, or other techniques. Because the models are constructed with a holistic and multi-dimensional set of data, the models can have greater ability to identify and consider previously-undiscovered or under-considered PCB issues (e.g., PCB errors, under performance, feature omission, etc). In view of the utility, to maximize integrity and performance of the PCB, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cho with Green.
With regards to claims 38, 40, 43, 44, 66 and 68 -70, Cho modified discloses the claimed invention according to claim 33, for example Cho teaches a system that includes an image sensor part acquiring an image of the substrate, a control part generating a control signal to form a via hole, and a laser applying part applying a laser, considering the control signal, to the part of the insulation layer that corresponds to the location information of the pad (Abstract). 
Further, Cho teaches acquiring location information of the pad may comprises extracting a center coordinate of area that corresponds to the pad in the image of the substrate [0016]. Forming a via hole comprises laser drilling process. Forming the via by laser drilling process may comprises generating a control signal for via hole forming based on the location information of the pad and applying laser to the part of the insulation layer that corresponds to the location information of the pad, considering the control signal [0017].
Savareigo teaches that most multi-layer printed circuit boards ("PCB"s) have vias, i.e., passageways from one layer to another, which generally are plated to provide electrical contact between the layers. Vias may be formed in many ways, for example by means of apertures in the required x-y positions in each layer, such that when the layers are joined together one on top of another and properly registered, the apertures define the via path [0002].
Savareigo further teaches an automated optical inspection (AOI) system which can accurately, repeatably and reliably detect and distinguish various different defects in laser-drilled vias, and which can automatically repair, for example by re-drilling, those defective vias which are repairable. Preferably, if non-repairable defects are detected then no vias, such as vias having repairable defects, are redrilled [0015]. The system includes a drilling laser unit operative to drill a hole or via in a PCB; the automated optical inspection system and said drilling laser are in electrical communication with a controller; and a position of the hole or via is fed from the automated optical inspection system to the controller, and the controller instructs the drilling laser to drill the hole or via [0033] [0057] [0102] [107] [0143] [0146].
Cho modified fails to expressly disclose the automation in real time while including step of drilling. Cho and Savareigo disclose the drilling and adjustments as discussed above while Green disclose a document implementation tool for PCB with determination means using statistical analysis for example can be completed at steps 220, 240, and/or 250 (e.g., using kMeans or other centroid-based clustering, connectivity-based clustering, distribution-based clustering, density-based clustering, etc.) to determine features or characteristics of the sensor data. The appearance of missing or defect  features in PCB, PCB components that do not conform to design rules, and the like can be frequently associated with PCB errors and can useful in identifying underlying problems with PCB design. 
Once identified and characterized, these features can be used to build models to identify future instances of design issues. The models may be implemented by using recursive neural networks, finite state machines, rules based on probabilistic approaches, deep learning, or other techniques. Because the models are constructed with a holistic and multi-dimensional set of data, the models can have greater ability to identify and consider previously-undiscovered or under-considered PCB issues (e.g., PCB errors, under performance, feature omission, etc). 
More importantly, Green teaches PCB design data store 150 is a data store that houses the features of known queries, likelihood of manufacturing defects, and/or discrepancies. In some embodiments, PCB design data store 150 forms a repository for known and related PCB board designs for comparison. PCB guideline document implementation tool 100 is trained using labeled training data in the form of queries which have been performed in the past, with a user-selected “quality” label indicating which query responses contained information that was or would be considered significant and worthy of an alert. For example, this can take the form of training logs (historical logs) of activity in a PCB design tool, with automated extraction of the quality label based on whether or not there were any performance issues or problems with a particular PCB board [0032]. Green further teaches automatically, and rapidly controls [0048] – [0050], [0078] – [0083]. 
In view of the utility, to maximize integrity and performance of the PCB, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify already modified Cho with Green.
With regards to claims 41, 42, 47, 50 -56, 58, 59 , 73, 77 – 81,  Cho modified discloses the claimed invention according to the claims 65 and 66 but fails to expressly disclose the speed, dimensions, stub length, data rate, precision and dynamic range as claimed. Notice the claimed inspection system customizing processes are well known in the art and where the general conditions of a claim are disclosed in the prior art (see the rejections above), it is not inventive to discover the optimum or workable ranges by routine experimentation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the claimed speed, dimensions, stub length, data rate and precision, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include the claimed limitations for the purpose of to automate and combine inspecting and providing adjustments to printed circuit board inspection systems as needed.
With regards to claims 45, 71 and 82, Cho modified discloses the one or more variations comprises one or more of: a process variation; a structural variation; or a system variation [0028] – [0038], [0048] - [0055].  
With regards to claims 46, 72 and 83, Cho modified discloses the adjusting the back-drill process comprises adjusting one or more of: a drilling position; a drilling depth; a drilling angle; a drilling speed; or a drill head [0028] – [0038], [0048] - [0055].  
With regards to claim 48, Cho modified discloses automated high-speed X-ray inspection system is used for customizing the back-drill drilling process as well as for inspecting the printed circuit board for quality control [0028] – [0038], [0048] - [0055].    
With regards to claim 49, Savareigo discloses the automated high-speed X-ray inspection system non-destructively detects one or more of. an under-drilled stub; an over-drilled plated- through via; a drilling error; a stub sleeve; a broken drill; a layer delamination; a warpage; a layer misalignment; or a sintering defect [0100] – [0107].  
With regards to claims 61 - 64, Green discloses inspecting comprises capturing, by the automated high-speed X-ray inspection system, a plurality of images of the printed circuit board; and measuring, by the automated high-speed X-ray inspection system, the plurality of dimensions based on the captured images using the artificial intelligence (AI) module and the machine learning (ML) algorithm [0015] [0034] [0037] [0042] [0103].
Notice that the Supreme Court also noted in KSR that an obviousness “analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. 
Additionally, the Federal Circuit has also held that teachings, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. See In re Kahn, 441 F.3d at 988. For instance, implicit motivation to combine has been found to exist when the improvements are technology-independent and the combination of references results in a product that is more desirable (e.g., “stronger , cheaper, cleaner, faster, lighter, smaller, more durable , or more efficient.”). Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).
Notice that the algorithms and/or instructions would integrate the automating inspection process of the prior art.
With regards to claim 84, see the rejection of claim 47.
Claim 39 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Savareigo, Adler, Hubertus and Green in view of Gupta et al. (US Pub. No. 2018/0293721 A1).
With regards to claims 39 and 67, Cho modified discloses the claimed invention according to claim 38, but fails to expressly disclose the plurality of sources, detectors and positioning as claimed. Gupta discloses an illumination and imaging subsystem as claimed [0034] – [0037]. In view of the utility, to maximize performance, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Cho with Gupta.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/DJURA MALEVIC/Examiner, Art Unit 2884